Citation Nr: 0322833	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-05 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured left ankle, to include the question of the 
propriety of the reduction of the veteran's evaluation from 
30 percent to 20 percent.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served in the New Jersey Army National Guard.  He 
had periods of active duty for training from March 2, 1981, 
to May 28, 1981, and from June 12, 1982, to June 26, 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision, which 
reduced the veteran's rating evaluation for his service-
connected residuals of a fractured left ankle from 30 percent 
to 20 percent, effective September 1, 1998.  

In June 1999, the veteran appeared at a hearing before a 
hearing officer at the RO.  A complete transcript of this 
hearing is of record.

The veteran was scheduled for a hearing before a Veterans Law 
Judge in February 2003.  The record indicates that he was 
notified by letter of his scheduled hearing; however, he 
failed to report to the scheduled hearing without 
explanation.  He has not requested that the hearing be 
rescheduled.  Therefore, his request for a Board hearing is 
considered withdrawn.

In a March 1999 written statement the veteran raised the 
issue of entitlement to service connection for drug addiction 
secondary to his service-connected left ankle disability.  
This matter has not yet been adjudicated by the RO.  The 
matter is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  All appropriate notification and pertinent development 
has been completed.

2.  In a July 1997 rating decision, the RO assigned a 30 
percent evaluation for the veteran's service connected 
residuals of a fractured left ankle, effective from March 24, 
1997.

3.  In a February 1998 rating decision, the RO proposed to 
reduce the evaluation to 10 percent; it informed the veteran 
of the proposal by letter dated in February 1998 and afforded 
the veteran a period of 60 days in which to submit additional 
evidence and argument.

4.  By rating decision dated in June 1998, the evaluation was 
reduced to 20 percent, effective September 1, 1998.

5.  Improvement in  the veteran's service-connected residuals 
of a left ankle fracture was demonstrated by the evidence of 
record at the time of the June 1998 rating decision.

6.  The veteran's left ankle disability is productive of 
limitation of motion, but the veteran retains substantial 
useful motion of the ankle.

7.  The left ankle disability does not include malunion or 
nonunion of the tibia or fibula, nor is it productive of any 
significant neurological impairment.  








CONCLUSION OF LAW

The left ankle disability rating was properly reduced to 20 
percent, effective September 1, 1998; a rating in excess of 
20 percent is not warranted for the period from September 1, 
1998.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.344, 
4.7, 4.10, 4.71a, Diagnostic Codes 5262, 5270, 5271, 
§ 4.124a, Diagnostic Code 8520 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2002) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability, except 
as noted below.

While on active duty for training in June 1982, the veteran 
aggravated a pre-existing left ankle disorder by way of 
reinjury.  

In October 1983, the Physical Examination Board determined 
that due to the reinjury and aggravation of his pre-existing 
left ankle condition, the veteran was unfit to perform his 
assigned duties, and the veteran was discharged from service.  
The Medical Board diagnoses were: (1.) fracture of the fibula 
with rupture of the deltoid ligament and subluxation of the 
talus; (2.) status post osteotomy of the left lateral 
malleolus, open reduction-internal fixation of the left, with 
reconstruction of the deltoid ligament with carbon filament 
graft; and (3.) post-traumatic arthritis of the left ankle 
with restriction of range of motion 0 to 35 degrees.

Following the veteran's request for an increase in the rating 
of his service-connected left ankle disability, the veteran 
was scheduled for a VA examination in May 1997.  On the 
occasion of this examination, the veteran reported that since 
his discharge from service, he had had progressively worse 
stiffness and discomfort about his left foot.  He also 
reported the inability to completely dorsiflex his left foot.  
The veteran reported he worked as a truck driver, and he 
reported weather sensitivity and worsening pain at night.

Physical examination revealed the veteran walked with a 
partial foot drop on the left.  The examiner indicated that 
the veteran had atrophy of his calf, and he had less than 
antigravity strength, which gave him 2+ strength for 
dorsiflexion on the left compared to the right.  This also 
included dorsiflexion of the toes and of the great toe on the 
left.  There was diminished sensation to pinprick, both in 
the distribution of the superficial peroneal nerve and the 
deep peroneal nerve on the left compared to the right foot.  
The ankle was stable with application of the anterior drawer 
sign.  There was minimal edema in the region.  There were no 
overlying skin changes to suggest reflex sympathetic 
dystrophy.  Actively, range of motion was full about the left 
ankle for plantar flexion, which was approximately 50 
degrees.  In regards to dorsiflexion, it was again noted that 
the veteran was unable to dorsiflex actively against gravity.  
Passively, the examiner could dorsiflex him to the neutral 
position.  Inversion was within normal limits.  With respect 
to eversion, the veteran could be ranged 5 degrees past 
neutral compared to the contralateral side which was 10 
degrees past neutral.  X-rays of the left ankle revealed 
minimal narrowing of the talofibular joint space with small 
osteophytes present, consistent with degenerative change.  
The diagnoses were: (1.)  history of left ankle fracture 
involving the distal fibula and tibia with post-traumatic 
arthritis present; and (2.) partial, but severe injury to the 
common peroneal nerve about the left foot related to the 
veteran's original fracture.  The examiner indicated that the 
common peroneal nerve injury resulted in partial left foot 
drop.

Based upon the results of the May 1997 VA examination, the RO 
entered a rating decision in July 1997 increasing the 
evaluation for the fracture residuals to 30 percent, 
effective March 24, 1997.

The veteran's current claim for an increased evaluation was 
received in November 1997. 

In response to his claim the veteran was afforded another VA 
examination in November 1997 by the examiner who examined him 
in May 1997.  On the occasion of this examination, the 
veteran denied any frank episodes of locking of the ankle.  
He complained of pain.

On physical examination, the veteran had dorsiflexion to 35 
degrees and plantar flexion limited to 10 degrees.  Anterior 
drawer sign was negative.  The veteran had pain to palpation 
of the joint line laterally.  The examiner could not detect 
any crepitus and there was no locking of the ankle.  Drawer 
sign was compared to the opposite side and they appeared to 
be symmetric.  The veteran's gait pattern was mildly antalgic 
on the left.  A magnetic resonance image [MRI] of the left 
ankle was somewhat inconclusive due to metallic artifact from 
previous surgery, but there was no definite evidence of a 
loose body.  The diagnoses were:  (1.) history of distal 
fibular fracture status post surgery; and (2.) post traumatic 
arthritis of the left ankle with no evidence of loose bodies.

In a February 1998 rating decision, the RO proposed to reduce 
the evaluation for the residuals of the fractured left ankle 
to 10 percent; it informed the veteran of the proposal by 
letter dated in February 1998 and that he would be afforded a 
period of 60 days in which to submit additional evidence and 
argument.

In a March 1998 written statement, Joseph Ballaro, M.D., 
advised that the veteran was under his medical care.  
According to Dr. Ballaro, the veteran complained of chronic 
pain in the left ankle associated with swelling after long 
periods of standing.  Dr. Ballaro indicated that this stemmed 
from an injury in the service followed by orthopedic surgery 
for repair of a fibular fracture and ligamentous damage.  Dr. 
Ballaro advised that the veteran presently had post-traumatic 
arthritis of his foot, and his capacity to stand for 
prolonged periods was limited by pain and swelling.  

By rating decision dated in June 1998, the evaluation for the 
service-connected disability was reduced to 20 percent, 
effective September 1, 1998.

In June 1999 the veteran provided testimony at an RO hearing.  
At this time, he testified that a 20 percent rating 
evaluation did not adequately reflect the severity of his 
service-connected residuals of a fractured left ankle.  
According to the veteran, he was experiencing increased pain 
and occasionally used a cane to relieve pressure from his 
ankle.  The veteran also testified that when working as a 
driver of a tractor trailer, prior to April 1997, he took 
many days off due to his ankle.  He indicated that he had 
difficulties holding the clutch in due to the pressure on the 
ankle.  He also experienced difficultly getting in and out of 
the trailer.  The veteran also testified that he walked with 
a slight limp, and he experienced swelling.  According the 
veteran, he was presently working in the office of his deli 
shop business.  

In October 1999 the veteran underwent a VA orthopedic 
examination.  The veteran again complained of pain and 
swelling associated with his ankle.  The veteran also 
indicated that his limb fatigued easily, lacked endurance, 
and felt weak, as well as stiff.  The veteran did not take 
any medication; however, he occasionally utilized a cane and 
used an elastic supporter.  

Physical examination revealed the veteran had a normal 
appearing gait.  The wear pattern on the soles of his shoes 
was equal.  The veteran had 0.5 inches of gastrosoleus 
atrophy seven inches above the tip of the lateral malleolus 
on the left side when compared to the right side.  There was 
no increased heat or swelling on either side.  Range of 
motion of the ankle on the left side was from 0 to 45 
degrees.  Inversion and eversion were the same on the left 
and right sides.  The veteran was unable to balance himself 
on his toes, noting the discomfort in the left ankle.  He was 
able to heel walk without difficulty.  An X-ray study at this 
time disclosed deformity of the distal tibia and fibula 
consistent with old trauma.  There were mild degenerative 
changes about the talofibular joint without significant 
change.  The diagnosis was post fracture medial and lateral 
malleoli, left ankle with arthritic changes. 

Treatment record from the East Orange VA Medical Center, 
dated from January 1998 through the present, relate primarily 
to treatment for alcohol and cocaine dependency.  However, 
they also show that he reported left ankle complaints in 
February and March 2000.

The veteran's most recent VA examination was performed in 
April 2001.  The veteran reported chronic swelling and pain 
of the left ankle that were relieved by rest, elevation, and 
the use of nonsteroidal anti-inflammatory drugs.  Physical 
examination revealed bony enlargement over the medial 
malleolus.  Range of motion of the left ankle was within 
normal limits, with the exception of eversion, which was to 5 
degrees.  No discomfort was noted on range of motion of the 
ankle.  The veteran's gait was within normal limits.  X-ray 
views of the left ankle revealed soft tissue swelling over 
the medial malleolus.  Some post-traumatic deformity was also 
seen within the distal fibula.  The diagnosis was status post 
open reduction internal fixation left ankle fracture with 
subsequent hardware removal.

II.  Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that through the statement of the case, 
supplements thereto, and various letters from the RO to the 
veteran, particularly an April 2001 letter, the veteran has 
been informed of the requirements for the benefit sought on 
appeal, the evidence and information needed to substantiate 
the claim, the information required of the veteran to enable 
the RO to obtain evidence on his behalf, the assistance that 
VA would render in obtaining evidence on the veteran's 
behalf, the evidence that the veteran should submit if he did 
not desire VA's assistance in obtaining such evidence, and 
the evidence that the RO has obtained.  Therefore, the Board 
is satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The record also reflects that pertinent treatment records 
have been obtained, and the veteran has been provided with 
appropriate VA examinations.  Neither he nor his 
representative has identified any additional, available 
evidence or information that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.  

III.  Legal Criteria.

When reducing a veteran's disability evaluation, the RO must 
comply with the procedural requirements set forth in 
38 C.F.R. § 3.105(e).  Section 3.105(e) specifically provides 
that where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  The RO must then advise the 
veteran of the proposed rating and give the veteran 60 days 
to present additional evidence showing that compensation 
should be continued at the present evaluation level.  If 
additional evidence is not received within the 60 day period, 
the RO is to take final action and the award is to be reduced 
or discontinued effective the last day of the month in a 60-
day period from the date of notice to the beneficiary of the 
final rating action expires.  See 38 C.F.R. § 3.105(e) 
(2001).

Provisions (a) and (b) of 38 C.F.R. § 3.344 should be applied 
in reduction cases involving an evaluation that continued at 
the same level for five years or more, and section (c) should 
be applied in cases where the RO reduces an evaluation that 
was in effect for less than five years.  38 C.F.R. § 3.344.

Reexamination disclosing improvement in a disability will 
warrant reduction in the rating.  38 C.F.R. § 3.344(c).

Disability ratings are determined by applying the criteria 
set forth in the VA schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2002).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2002).

Malunion of the tibia and fibula with slight knee or ankle 
disability warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted if the knee or ankle disability is 
moderate, and a 30 percent evaluation is warranted if the 
knee or ankle disability is marked.  Nonunion of the tibia 
and fibula with loose motion requiring a brace warrants a 40 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation; while marked limitation of motion of an 
ankle warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.

Ankylosis of an ankle warrants a 20 percent evaluation if it 
is in plantar flexion, at less than 30 degrees.  A 30 percent 
evaluation is warranted if the ankylosis is in plantar 
flexion, between 30 and 40 degrees, or in dorsiflexion, 
between 0 and 10 degrees.  A 40 percent evaluation is 
authorized for ankylosis of an ankle if the ankylosis is in 
plantar flexion at more than 40 degrees, in dorsiflexion at 
more than 10 degrees or with abduction, adduction, inversion 
or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 
5270.

The Board notes that dorsiflexion of the ankle to 20 degrees 
and plantar flexion of the ankle to 45 degrees are considered 
full range of motion.  See 38 C.F.R. § 4.71a, Plate II 
(2002).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2002) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

IV.  Analysis

As set forth above, the record reflects that the RO has 
complied with the procedural requirements for reducing the 
evaluation for the residuals of a fractured left ankle from 
30 to 20 percent.

The 30 percent disability rating for residuals of a fractured 
left ankle was in effect for less than 5 years; therefore, 
the provisions of 38 C.F.R. § 3.44(a)(b) are not for 
application.  Rather, § 3.344(c), which provides that 
reexamination disclosing improvement in the disability will 
warrant reduction, is applicable.

The evaluation of 30 percent was assigned as a result of the 
report of the May 1997 VA examination indicating that the 
veteran had severe injury of the common peroneal nerve with 
partial foot drop.

The evidence documenting the current severity of the 
veteran's disability at the time of the June 1998 rating 
decision reducing the evaluation to 20 percent consisted of 
the report of a November 1997 VA examination and the March 
1998 statement from Dr. Ballaro.  

The November 1997 examination was performed by the same 
examiner who performed the May 1997 examination.  At the 
November 1997 examination, the veteran had reportedly had 
active dorsiflexion of 35 degrees and active plantar flexion 
of 10 degrees.  No neurological deficit was found, and no 
disorder of the common peroneal nerve was diagnosed.  In 
addition, the examination did not disclose the presence of 
malunion or nonunion of the tibia or fibula. 

The March 1998 statement of Dr. Ballaro indicates that the 
fracture residuals, to include post-traumatic arthritis, were 
productive of pain and swelling and limited the veteran's 
ability to stand for long periods.  Dr. Ballaro did not 
identify any neurological impairment associated with the 
disability, nor did he identify the presence of malunion or 
nonunion of the tibia or fibula.

The medical evidence indicating that the disability was no 
longer productive of neurological impairment demonstrates 
that the disability had improved since the May 1997 VA 
examination.  Moreover, the medical evidence disclosed no 
evidence of malunion or nonunion of the tibia or fibula and 
also demonstrated that the veteran had substantial, useful 
motion of his left ankle.  In sum, the evidence for 
consideration at the time of the June 1998 rating decision 
demonstrated that the disability had improved to the extent 
that an evaluation in excess of 20 percent was no longer 
warranted under the schedular criteria.  Therefore, the 
reduction of the rating to 20 percent was appropriate.

Similarly, for the period beginning September 1, 1998, the 
veteran's testimony and the pertinent medical evidence shows 
that the veteran's left ankle disability was productive of 
limitation of motion, to include limitation of motion due to 
pain and weakness.  However, marked limitation of motion is 
contemplated by the assigned evaluation of 20 percent.  The 
evidence shows that the veteran retains substantial, useful 
motion of the ankle.  There clearly is no reasonable basis 
for assigning a higher rating on the basis of ankylosis of 
the ankle.  Neither the November 1997 MRI, the April 2001 X-
ray study, nor any of the other pertinent evidence of record 
shows the presence of malunion or nonunion of the tibia or 
fibula.  Therefore, a higher rating is not warranted under 
Diagnostic Code 5262.  In sum, under all potentially 
applicable criteria, the disability warrants no more than a 
20 percent rating.

The Board has considered the benefit of the doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  
38 C.F.R. § 3.321(b)(1)(2002).

In June 1999, the veteran testified that when working as a 
driver of a tractor trailer, prior to April 1997, he took 
many days off due to his ankle.  However, the record reflects 
that the veteran has not required hospitalization for the 
disability during the period pertinent to this claim and that 
the manifestations of the disability are not in excess of 
those contemplated by the assigned evaluations.  In sum, 
there is no indication in the record that the average 
impairment form the disability would be in excess of that 
contemplated by the assigned evaluations.  Therefore, the 
Board has determined that referral of this case for extra-
schedular consideration is not in order.


ORDER

Entitlement to an increased evaluation for residuals of a 
fractured left ankle, to include restoration of a 30 percent 
evaluation, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

